This is an appeal taken by the state from the common pleas court of Oklahoma county, upon a question of law reserved by the state for decision of this court in the trial of one Roy Linthicum, who by information filed in said court September 20, 1937, was charged with the illegal possession of half a pint of tax paid whisky, in said county on September 18, 1937.
When the case was called for trial the defendant interposed motion to suppress the evidence. Upon the hearing had the trial court sustained the motion, to which the state excepted, and from said ruling and order of said court an appeal was perfected by filing in this court on April 20, 1938, petition in error with case-made.
No briefs have been filed, apparently for the reason that in the companion case of Linthicum v. State, 66 Okla. Cr. 327,92 P.2d 381, the question was answered, wherein this court held:
"Where place to be searched is described in complaint or affidavit and in search warrant issued thereon by a single street number, without naming the owner or any of the occupants, and two or more families reside in *Page 437 
separate apartments therein, a search warrant directing the officers to search the premises designated by such single number is void, since in legal contemplation it describes more than one place."
For the reasons stated, the order of said common pleas court sustaining the motion to suppress the evidence is affirmed and cause remanded with direction to dismiss.
BAREFOOT and DAVENPORT, JJ., concur.